

August 7, 2017
Hermes Consolidated, LLC
Wyoming Pipeline Company LLC
Par Wyoming, LLC
800 Gessner, Suite 875
Houston, Texas 77024


Re:
Sixth Amendment to Third Amended and Restated Loan Agreement (this “Amendment”)

Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Loan Agreement
dated as of April 30, 2015 (as amended by that certain First Amendment to Third
Amended and Restated Loan Agreement dated as of May 9, 2016, that certain Second
Amendment to Third Amended and Restated Loan Agreement dated as of May 25, 2016,
that Third Amendment to Third Amended and Restated Loan Agreement dated as of
July 14, 2016, that Fourth Amendment to Third Amended and Restated Loan
Agreement dated as of July 14, 2016, that Fifth Amendment to Third Amended and
Restated Loan Agreement dated as of February 16, 2017, and as further amended,
modified or supplemented from time to time, the “Credit Agreement”), among Par
Wyoming, LLC, a Delaware limited liability company (“Holdings”), as a guarantor,
Hermes Consolidated, LLC, a Delaware limited liability company doing business as
Wyoming Refining Company (the “Company”), Wyoming Pipeline Company, LLC, a
Wyoming limited liability company (“Wyoming Pipeline”; and together with the
Company collectively, jointly and severally, “Borrowers”), and Bank of America,
N.A. (the “Lender”). Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.
The parties hereto agree as follows:
1.Amendments.
(a)    The following definition in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
Termination Date: June 30, 2019.
(b)    The reference to “April 2, 2018” appearing in Section 5.3(a) of the
Credit Agreement is deleted and replaced in its entirety with “April 1, 2019”.
2.Conditions Precedent. This Amendment shall be effective upon receipt by the
Lender of:
(a)    a copy of this Amendment duly executed by the Borrowers and Holdings;
(b)    executed amendments to the existing Mortgages in form and substance
satisfactory to the Lender;
(c)    a certificate, in form and substance satisfactory to Lender, from a duly
authorized person of each Obligor, certifying, among other things, (i) either
(A) that attached copies of such Obligor’s Organic Documents are true and
complete in all material respects, and in full force and effect, without
amendment except as shown, and that no proceeding for amendment or other
modification is pending or contemplated or (B) such Obligor’s Organic Documents
as previously delivered on the Closing Date (or, in the case of Holdings, July
14, 2016) remain in full force and effect, without amendment except as shown,
and that no proceeding for amendment or other modification is pending or
contemplated; (ii) that an attached copy of resolutions authorizing execution
and delivery of this Amendment is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this
Agreement; and (iii) to the title, name and signature of each Person authorized
to sign this Amendment;
(d)    certifications as of a recent date by the appropriate Governmental
Authority evidencing that each Loan Party is duly organized or formed, validly
existing and in good standing (if applicable) in its state of organization or
formation; and
(e)    payment of all expenses of the Lender in connection with this Amendment
(including reasonable attorneys’ fees).
3.Effect of Amendment. Except as specifically amended by this Amendment, the
Credit Agreement shall remain in full force and effect and is hereby ratified
and confirmed by the Borrowers and Holdings.
4.Counterparts/Facsimile. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by facsimile or other secure electronic
format (.pdf) shall be effective as an original.
5.GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
6.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
7.Estoppel, Acknowledgement and Ratification of Credit Agreement. Each of the
Obligors acknowledges and consents to the terms set forth herein and agrees that
this Amendment does not impair, reduce or limit any of its obligations under the
Loan Documents, as amended hereby. Each Obligor reaffirms that each of the Liens
created and granted in or pursuant to the Security Documents is valid and
subsisting and agrees that this Amendment shall in no manner impair or otherwise
adversely affect such obligations or Liens, except as explicitly set forth
herein. This Amendment is a Loan Document.
8.Release. In consideration of the Lender’s willingness to enter into this
Amendment, each of the Obligors hereby releases and forever discharges the
Lender and each of the Lender’s predecessors, successors, assigns, officers,
managers, directors, employees, agents, attorneys, representatives, and
affiliates (hereinafter all of the above collectively referred to as the “Lender
Group”), from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, in each case
to the extent arising in connection with the Loan Documents or any of the
negotiations, activities, events or circumstances arising out of or related to
the Loan Documents through the date of this Amendment, whether arising at law or
in equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which each of the Obligors
may have or claim to have against any of the Lender Group.
9.No Actions, Claims. As of the date hereof, each Obligor hereby acknowledges
and confirms that it has no actual knowledge of any actions, causes of action,
claims, demands, damages or liabilities of whatever kind or nature, in law or in
equity, against any of the Lender Group arising from any action by such Persons
or failure of such Persons to act under the Loan Documents on or prior to the
date hereof.
10.THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS AMENDED HEREBY,
REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY EACH OBLIGOR AND LENDER.
11.The Borrowers agree to pay the accrued and unpaid legal fees and expenses of
Moore & Van Allen PLLC promptly following the Borrowers’ receipt of an invoice
therefor.
[Signature page follows]






CHAR1\1538921v2

--------------------------------------------------------------------------------





Please indicate your acknowledgment of the foregoing by signing and returning to
the Lender a copy of this Amendment.
Very truly yours,
BANK OF AMERICA, N.A.
By: /s/ Adam Rose            
Name:    Adam Rose
Title:    SVP
Acknowledged and agreed to:
HERMES CONSOLIDATED, LLC




By: /s/ Will Monteleone        
Name: Will Monteleone
Title: Chief Financial Officer


WYOMING PIPELINE COMPANY LLC




By: /s/ Will Monteleone        
Name: Will Monteleone
Title: Chief Financial Officer


PAR WYOMING, LLC




By: /s/ Will Monteleone        
Name: Will Monteleone
Title: Chief Financial Officer






CHAR1\1538921v2